    Case 5:20-cv-00084-LGW-BWC Document 11 Filed 09/24/20 Page 1 of 6
                                                                                                           FILED
                                                                                                John E. Triplett, Acting Clerk
                                                                                                 United States District Court

                                                                                            By MGarcia at 9:21 am, Sep 24, 2020

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  WAYCROSS DIVISION


    ROBERT LEE RAWLS,

                  Plaintiff,                                       CIVIL ACTION NO.: 5:20-cv-84

          v.

    COFFEE COUNTY DETENTION CENTER;
    and JOHN AND/OR JANE DOES,

                  Defendants.


               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court on Plaintiff’s failure to comply with the Court’s

August 13, 2020 Order to furnish his prison trust fund account statement and his consent to

collection of fees from that account. Doc. 10. For the following reasons, I RECOMMEND the

Court DISMISS without prejudice Plaintiff’s Complaint, doc. 1, for failure to follow this

Court’s Order and DIRECT the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal. I further RECOMMEND the Court DENY Plaintiff leave to appeal in

forma pauperis. 1



1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff that his suit is due
to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
     Case 5:20-cv-00084-LGW-BWC Document 11 Filed 09/24/20 Page 2 of 6



                                            BACKGROUND

        Plaintiff, proceeding pro se, filed a 42 U.S.C. § 1983 Complaint and alleged Defendants

violated his constitutional rights. Doc. 1. Plaintiff also filed a motion to proceed in forma

pauperis, doc. 9, which this Court granted by Order dated August 13, 2020, doc. 10. In that

Order, the Court instructed Plaintiff to furnish a statement of his prison trust fund account and

the consent to collection of fees from that account under 28 U.S.C. § 1915(b)(1). Id. at 3. The

Court explained that, if Plaintiff failed to complete and return these forms or otherwise respond

to the Court’s directives by September 14, 2020, the Court would dismiss this case without

prejudice for failure to follow this Court’s Orders. Id. at 4. On August 13, 2020, the Clerk of

Court mailed a copy of the Court’s Order to Plaintiff at his last known address, and the Order

was not returned to the Court as undeliverable or as otherwise failing to reach Plaintiff.

However, Plaintiff has not complied with that Order.

                                             DISCUSSION

        The Court must now determine how to address Plaintiff’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Plaintiff’s Complaint and DENY Plaintiff leave to appeal in forma pauperis.

I.      Dismissal for Failure to Follow This Court’s Order

        A district court may dismiss a plaintiff’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) or the court’s inherent authority to manage its docket. Link v.

Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cty. Jail, 433 F. App’x 716, 718


5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).
2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the


                                                     2
  Case 5:20-cv-00084-LGW-BWC Document 11 Filed 09/24/20 Page 3 of 6



(11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v. M/V MONADA, 432

F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the involuntary dismissal

of a plaintiff’s claims where he has failed to prosecute those claims, comply with the Federal

Rules of Civil Procedure or local rules, or follow a court order. Fed. R. Civ. P. 41(b); see also

Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005 WL 2640979, at *1 (11th

Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir. 1993)); cf. Local R.

41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua sponte . . . dismiss any

action for want of prosecution, with or without prejudice[,] . . . [based on] willful disobedience

or neglect of any order of the Court.” (emphasis omitted)). Additionally, a district court’s

“power to dismiss is an inherent aspect of its authority to enforce its orders and ensure prompt

disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

        It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.


Court advised Plaintiff his failure to follow this Court’s Order would result in the dismissal of his cause
of action. Doc. 10 at 4.


                                                      3
  Case 5:20-cv-00084-LGW-BWC Document 11 Filed 09/24/20 Page 4 of 6



       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute § 1983 complaint where plaintiff did not respond to

court order to supply defendant’s current address for purpose of service); Taylor, 251 F. App’x at

620–21 (upholding dismissal without prejudice for failure to prosecute, because plaintiffs

insisted on going forward with deficient amended complaint rather than complying or seeking an

extension of time to comply with court’s order to file second amended complaint); Brown, 205

F. App’x at 802–03 (upholding dismissal without prejudice for failure to prosecute § 1983 claims

where plaintiff failed to follow court order to file amended complaint and court had informed

plaintiff that noncompliance could lead to dismissal).

       With Plaintiff having failed to follow this Court’s Order, the Court cannot move forward

with this case or collect the mandatory statutory filing fee. See 28 U.S.C. §§ 1914, 1915.

Moreover, Plaintiff was given notice of the consequences of his failure to follow the Court’s

Order. Thus, the Court should DISMISS without prejudice Plaintiff’s Complaint, doc. 1, for

failure to follow this Court’s Order and DIRECT the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.




                                                   4
  Case 5:20-cv-00084-LGW-BWC Document 11 Filed 09/24/20 Page 5 of 6



§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s failure to follow this Court’s Orders, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Plaintiff in forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Plaintiff’s Complaint, doc. 1, for failure to follow this Court’s Order and DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal. I further

RECOMMEND the Court DENY Plaintiff leave to appeal in forma pauperis.

       The Court directs any party seeking to object to this Report and Recommendation to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. Any objections asserting that the Magistrate Judge failed to address any contention

raised in the Complaint must also be included. Failure to do so will bar any later challenge or

review of the factual findings or legal conclusions of the Magistrate Judge. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served




                                                  5
  Case 5:20-cv-00084-LGW-BWC Document 11 Filed 09/24/20 Page 6 of 6



upon all other parties to the action. It is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 24th day of September, 2020.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  6
